 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ISAIAH J. PETILLO,                          1:18-cv-00217-NONE-GSA-PC
12                 Plaintiff,                    ORDER FOR DEFENDANTS TO FILE
                                                 RESPONSIVE PLEADING WITHIN 30 DAYS
13         vs.
14   GALLIGER, et al.,
15               Defendants.
16

17          Isaiah J. Petillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
19   First Amended Complaint filed on November 19, 2018, against defendant C/O J. Fugate for use
20   of excessive force in violation of the Eighth Amendment; against defendants C/O J. Fugate and
21   Captain J. Galliger for failing to protect Plaintiff in violation of the Eighth Amendment; and,
22   against defendant Captain J. Galliger for retaliation in violation of the First Amendment. (ECF
23   No. 18.)
24          On December 23, 2019, defendants Fugate and Galliger (“Defendants”) filed a motion to
25   revoke Plaintiff’s in forma pauperis status under 28 U.S.C. 1915(g), (ECF No. 31), and a motion
26   for extension of time to file a response to the First Amended Complaint until further order of the
27   court on their motion to revoke Plaintiff’s in forma pauperis status, (ECF No. 32). On May 8,
28   2020, Defendants’ motion for extension of time was granted. (ECF No. 40.)

                                                     1
 1          On May 29, 2021, the court granted Defendants’ motion to revoke Plaintiff’s in forma
 2   pauperis status and ordered Plaintiff to pay the $400.00 filing fee for this case within 30 days.
 3   (ECF No. 44.) On June 28, 2021, Plaintiff paid the filing fee in full. (Court record.)
 4          Defendants’ motion to revoke Plaintiff’s in forma pauperis status is now resolved and
 5   Defendants’ extension of time to file a response to the First Amended Complaint has expired.
 6   Therefore, Defendants are now required to file a response.
 7          Based on the foregoing, IT IS HEREBY ORDERED that within 30 days of the date of
 8   service of this order, Defendants are required to file a responsive pleading to Plaintiff’s First
 9   Amended Complaint.
10
     IT IS SO ORDERED.
11

12      Dated:     July 8, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
